SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements at December 31, 2013, 2012 and 2011 with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 5 Consolidated Statement of Income 6 Consolidated Statement of Comprehensive Income 7 Consolidated Statement of Cash Flows 8 Consolidated Statement of Changes in Shareholders’ Equity 9 Notes to the financial statements 10 1. The Company and its operations 10 2. Basis of preparation 10 3. Summary of significant accounting policies 12 4. Critical accounting policies: key estimates and judgments 23 5. New standards and interpretations 26 6. Cash and cash equivalents 29 7. Marketable securities 29 8. Trade and other receivables 29 9. Inventories 30 10. Acquisitions, disposal of assets and legal mergers 31 11. Investments 36 12. Property, plant and equipment 39 13. Intangible assets 40 14. Impairment 42 15. Exploration for and evaluation of oil and gas reserves 44 16. Trade payables 45 17. Finance debt 46 18. Leases 49 19. Related parties 49 20. Provision for decommissioning costs 52 21. Taxes 52 22. Employee benefits (Post-Employment) 56 23. Profit sharing 63 24. Shareh olders’ equity 63 25. Sales revenues 65 26. Other operating expenses, net 66 27. Expenses by nature 66 28. Net finance income (expense) 67 29. Supplemental information on statement of cash flows 67 30. Segment Information 68 31. Provisions for legal proceedings, contingent liabilities and contingent assets 73 32. Natural Gas Purchase Commitments 78 33. Collateral in connection with concession agreements for petroleum exploration 78 34. Risk management and derivative instruments 78 35. Fair value of financial assets and liabilities 86 36. Insurance 87 37. Subsequent events 88 38. Information Related to Guaranteed Securities Issued by Subsidiaries 89 Supplementary information on Oil and Gas Exploration and Production (unaudited) 90 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. - Petrobras In our opinion, the accompanying consolidated statement of financial position and the related consolidated statements of income and comprehensive income, changes in equity and cash flows present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries (the “Company”) at December 31, 2013, and December 31, 2012, and the results of their operations and their cash flows for the years ended December 31, 2013, and December 31, 2012, in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013 based on criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. We also have audited the adjustments to the 2011 financial statements to retrospectively apply the change in accounting for employee benefit plans for the revisions to IAS 19 Employee Benefits as described in Note 2.3. In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any procedures to the 2011 consolidated financial statements of the Company other than with respect to the adjustments and, accordingly, we do not express an opinion or any other form of assurance on the 2011 consolidated financial statements taken as a whole. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. 3 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Rio de Janeiro, February 25, 2013 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 “F” RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position December 31, 2013, 2012 and January 1, 2012 (In millions of US Dollars) Assets Note 12.31.2012 (*) 01.01.2012 (*) Liabilities Note 12.31.2012 (*) 01.01.2012 (*) Current assets Current liabilities Cash and cash equivalents 6 15,868 13,520 19,057 Trade payables 16 11,919 12,124 11,863 Marketable securities 7 3,885 10,431 8,961 Current debt 17 8,001 7,479 10,067 Trade and other receivables, net 8.1 9,670 11,099 11,756 Finance lease obligations 18.1 16 18 44 Inventories 9 14,225 14,552 15,165 Income taxes payable 21.1 281 345 263 Recoverable income taxes 21.1 1,060 1,462 2,018 Other taxes payable 21.2 4,669 5,783 5,584 Other recoverable taxes 21.2 3,911 4,110 4,830 Dividends payable 21.2 3,970 3,011 2,067 Advances to suppliers 683 927 740 Payroll, profit sharing and related charges 2,052 2,163 2,528 Other current assets 946 1,550 2,065 Pension and medical benefits 22 816 788 761 50,248 57,651 64,592 Others 2,429 2,359 3,187 34,153 34,070 36,364 Assets classified as held for sale 10.3 2,407 143 − Liabilities on assets classified as held for sale 10.3 1,073 − − 52,655 57,794 64,592 35,226 34,070 36,364 Non-current assets Non-current liabilities Long-term receivables Non-current debt 17 106,235 88,484 72,718 Trade and other receivables, net 8.1 4,532 4,441 3,253 Finance lease obligations 18.1 73 86 98 Marketable securities 7 131 176 3,064 Deferred income taxes 21.3 9,906 11,976 12,558 Judicial deposits 31 2,504 2,696 2,080 Pension and medical benefits 22 11,757 19,436 15,057 Deferred income taxes 21.3 1,130 1,277 787 Provisions for legal proceedings 31 1,246 1,265 1,088 Other tax assets 21.2 5,380 5,223 4,912 Provision for decommissioning costs 20 7,133 9,441 4,712 Advances to suppliers 3,230 3,156 3,141 Others 724 772 1,231 Others 1,875 1,887 1,725 18,782 18,856 18,962 137,074 131,460 107,462 Total liabilities 172,300 165,530 143,826 Shareholders' equity 24 Investments 11.2 6,666 6,106 6,530 Share capital 107,371 107,362 107,355 Property, plant and equipment 12.1 227,901 204,901 182,918 Additional paid in capital 395 349 316 Intangible assets 13.1 15,419 39,739 43,412 Profit reserves 75,689 67,238 60,142 268,768 269,602 251,822 Accumulated other comprehensive income (loss) (34,928) (14,235) 3,503 Attributable to the shareholders of Petrobras 148,527 160,714 171,316 Non-controlling interests 596 1,152 1,272 Total Equity 149,123 161,866 172,588 Total Assets 321,423 327,396 316,414 Total liabilities and shareholder's equity 321,423 327,396 316,414 (*) Amounts restated, as set out in note 2.3. The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income December 31, 2013, 2012 and 2011 (In millions of US Dollars, unless otherwise indicated) Note Sales revenues 25 141,462 144,103 145,915 Cost of sales (108,254) (107,534) (99,595) Gross profit 33,208 36,569 46,320 Income (expenses) Selling expenses (4,904) (4,927) (5,346) General and Administrative expenses (4,982) (5,034) (5,161) Exploration costs (2,959) (3,994) (2,630) Research and development expenses (1,132) (1,143) (1,454) Other taxes (780) (386) (460) Other operating expenses, net 26 (2,237) (4,185) (3,984) (16,994) (19,669) (19,035) Net income before financial results, profit sharing and income taxes 16,214 16,900 27,285 Finance Income 1,815 3,659 3,943 Finance Expenses (2,673) (2,016) (1,424) Foreign exchange and inflation indexation charges (1,933) (3,569) (2,443) Net finance income (expense) 28 (2,791) (1,926) 76 Share of profit / gains on interest in equity-accounted investments 507 43 230 Profit sharing 23 (520) (524) (867) Net income before income taxes 13,410 14,493 26,724 Income taxes 21.4 (2,578) (3,562) (6,732) Net income 10,832 10,931 19,992 Net income (loss) attributable to: Shareholders of Petrobras 11,094 11,034 20,121 Non-controlling interests (262) (103) (129) 10,832 10,931 19,992 Basic and diluted earnings per weighted-average of common and preferred share in U.S. dollars 24.6 0.85 0.85 1.54 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income December 31, 2013, 2012 and 2011 (In millions of US Dollars) 2012 (*) 2011 (*) Net income 10,832 10,931 19,992 Items that will not be reclassified to profit or loss: Actuarial gains / (losses) on defined benefit pension plans 7,248 (4,693) (1,807) Deferred income tax (2,153) 1,533 710 Cumulative translation adjustments (20,397) (14,049) (21,859) (15,302) (17,209) (22,956) Items that may be reclassified subsequently to profit or loss: Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity 1 498 81 Reclassified to profit or loss (43) (714) 8 Deferred income tax 15 72 (30) (27) (144) 59 Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (6,265) (3) (33) Reclassified to profit or loss 312 7 5 Deferred income tax 2,030 1 − (3,923) 5 (28) Share of other comprehensive income of equity-accounted investments (236) − 6 (4,186) (139) 37 Other comprehensive income (loss): (19,488) (17,348) (22,919) Total Comprehensive income (loss) (8,656) (6,417) (2,927) Comprehensive income (loss) attributable to: Shareholders of Petrobras (8,263) (6,136) (2,773) Non-controlling interests (393) (281) (154) Total comprehensive income (loss) (8,656) (6,417) (2,927) (*) Amounts restated, as set out in note 2.3. The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows December 31, 2013, 2012 and 2011 (In millions of US Dollars) Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 11,094 11,034 20,121 Adjustments for: Non-controlling interests (262) (103) (129) Share of (profit) loss of equity-accounted investments (507) (43) (230) Depreciation, depletion and amortization 13,188 11,119 10,535 Impairment charges on property, plant and equipment and other assets 1,125 880 1,056 Exploration expenditures written off 1,892 2,847 1,480 (Gains) / losses on disposal / write-offs of non-current assets (1,764) 2 527 Foreign exchange variation, indexation and finance charges 3,167 4,308 3,799 Deferred income taxes, net 402 1,266 3,599 Pension and medical benefits (actuarial expense) 2,566 2,091 1,730 Decrease / (Increase) in assets Trade and other receivables, net (1,142) (1,522) (2,326) Inventories (2,128) (1,864) (5,035) Other assets (212) (1,990) (2,537) Increase/(Decrease) in liabilities Trade payables 1,108 1,039 2,455 Taxes payable (1,517) (151) (1,991) Pension and medical benefits (796) (735) (837) Other liabilities 75 (290) 1,481 Net cash provided by operating activities 26,289 27,888 33,698 Cash flows from Investing activities Capital expenditures (45,110) (40,802) (41,377) Investments in investees (199) (146) (336) Receipts from disposal of assets (divestment) 3,820 276 − Investments in marketable securities 5,718 2,051 6,683 Dividends received 146 241 411 Net cash (used in) investing activities (35,625) (38,379) (34,619) Cash flows from Financing activities Acquisition of Non-controlling interest (70) 255 27 Proceeds from long-term financing 39,542 25,205 23,951 Repayment of principal (18,455) (11,347) (8,750) Repayment of interest (5,066) (4,772) (4,574) Dividends paid (2,656) (3,272) (6,422) Net cash provided by financing activities 13,295 6,069 4,232 Effect of exchange rate changes on cash and cash equivalents (1,611) (1,115) (1,909) Net increase/ (decrease) in cash and cash equivalents 2,348 (5,537) 1,402 Cash and cash equivalents at the beginning of the year 13,520 19,057 17,655 Cash and cash equivalents at the end of the year 15,868 13,520 19,057 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity December 31, 2013, 2012 and 2011 (In millions of US Dollars) Additional paid in capital Accumulated other comprehensive income Profit Reserves Share Capital Incremental costs attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Actuarial gains (losses) on defined benefit plans Other comprehensive income and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders Non- controlling interests Total shareholders' equity Balance at January 1, 2011 (*) 107,341 (279) 286 30,130 (3,343) 215 5,806 571 698 39,342 (82) 180,685 1,839 182,524 Capital increase with reserves 14 (14) − − Realization of deemed cost (6) 6 − − Change in interest in subsidiaries 309 309 (292) 17 Net income 20,121 20,121 (129) 19,992 Other comprehensive income (22,433) (1,097) 37 599 (22,894) (25) (22,919) Appropriations: Allocation of net income 1,006 537 43 12,235 (13,821) − − Dividends (6,905) (6,905) (121) (7,026) Balance at December 31, 2011 (*) 107,355 (279) 595 7,697 (4,440) 246 6,812 1,108 727 51,577 (82) 171,315 1,272 172,588 Capital increase with reserves 7 (7) − − Realization of deemed cost (5) 5 − − Change in interest in subsidiaries 33 33 270 303 Net income 11,034 11,034 (103) 10,931 Other comprehensive income (14,434) (3,160) (139) 563 (17,170) (178) (17,348) Appropriations: Allocation of net income 552 537 9 6,005 (7,103) − − Dividends (4,499) (4,499) (109) (4,608) Balance at December 31, 2012 (*) 107,362 (279) 628 (6,737) (7,600) 102 7,364 1,645 729 57,582 (82) 160,713 1,152 161,866 Capital increase with reserves 9 (9) − − − Realization of deemed cost (5) 5 − − Change in interest in subsidiaries 46 46 (102) (56) Net income 11,094 11,094 (262) 10,832 Other comprehensive income (21,597) 5,095 (4,186) 1,331 (19,357) (131) (19,488) Distributions: − Allocation of net income 555 537 9 7,277 (8,378) − − Dividends (3,970) (3,970) (61) (4,031) 107,371 (279) 674 (28,334) (2,505) (4,089) 7,919 2,182 729 64,859 − 148,527 596 149,123 Balance at December 31, 2013 107,371 395 (34,928) 75,689 148,527 596 149,123 (*) Amounts restated, as set out in note 2.3. The Notes form an integral part of these Financial Statements. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements December 31, 2013 and 2012 (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation Statement of compliance and authorization of financial statements The consolidated financial information has been prepared and is being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. The financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value and certain current and non-current assets and liabilities, as detailed in the accounting policies set out below. The annual consolidated financial information was approved and authorized for issue by the Company’s Board of Directors in a meeting held on February 25, 2014. Functional and presentation currency The functional currency of Petrobras and all Brazilian subsidiaries is the Brazilian Real. The functional currency of most of the entities that operate outside Brazil is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated into the presentation currency in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. Equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. All exchange rate differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. The cumulative translation adjustments were set to nil at January 1, 2009 (the date of transition to IFRS). Prior period restatements The Statements of Financial Position as of December 31, 2012 and January 1, 2012 have been restated for comparative purposes, including the following effects: 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) a) Amendments to IAS 19 – “Employee benefits” Effective for annual periods beginning on January 1, 2013, amendments to IAS 19 – “Employee benefits” eliminated the option to defer actuarial gains and losses (corridor approach) and requires net interest to be calculated by applying the discount rate used for measuring the obligation to the net benefit asset or liability. The impact of such amendments, for the year ended December 31, 2012 is: an increase in the Company’s net actuarial liability of US$10,161 (US$6,179 at January 1, 2012), as well as a corresponding decrease in deferred tax liabilities of US$2,988 (US$1,657 at January 1, 2012) and a decrease of US$7,173 in the shareholders’ equity (US$4,522 at January 1, 2012). b) Offsetting deferred income taxes Deferred income tax assets were offset against deferred income tax liabilities by the Company, considering the balance of deferred income taxes of each of the consolidated subsidiaries. The impact of such change for the year ended December 31, 2012 was a decrease of US$ 4,249 in noncurrent assets and liabilities (US$ 3,500 at January 1, 2012). Those restatements had no significant impact on the Company’s profit or loss or cash flows. The effects of such changes in the statement of financial position, statement of changes in shareholders’ equity and statement of comprehensive income, for comparative purposes, are set out following: Statement of Financial Position As presented (*) (a) Impact of IAS 19 amendment (b) Offsetting Deferred Income Taxes Restated As presented (*) (a) Impact of IAS 19 amendment (b) Offsetting Deferred Income Taxes Restated Non-current assets Deferred income taxes 5,526 − (4,249) 1,277 4,287 − (3,500) 787 Non-current liabilities Pension and medical benefits 9,275 10,161 19,436 8,878 6,179 15,057 Deferred income taxes 19,213 (2,988) (4,249) 11,976 17,715 (1,657) (3,500) 12,558 Shareholders' equity Other comprehensive income (loss) (7,144) (7,091) − (14,235) 7,943 (4,440) − 3,503 Retained earnings (profit reserves) 67,320 (82) 67,238 60,224 (82) − 60,142 (*) As presented for the period ended December 31, 2012. Statement of Shareholders' Equity Actuarial gains (losses) on defined benefit plans Retained earnings Actuarial gains (losses) on defined benefit plans Retained earnings Actuarial gains (losses) on defined benefit plans Retained earnings Other comprehensive income As presented (*) − Restated (7,600) − (4,440) − (3,343) − Retained earnings As presented (*) − Restated − (82) − (82) − (82) (*) As presented for the period ended December 31, 2012. Statement of comprehensive income As presented (*) Restated As presented (*) Restated Other comprehensive income Actuarial gains (losses) on defined benefit plans − (4,693) − 1,807 Deferred income taxes on actuarial gains (losses) − 1,533 − (710) (*) As presented for the period ended December 31, 2012. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3.
